Name: 1999/8/EC: Council Decision of 31 December 1998 adopting the Statutes of the Economic and Financial Committee
 Type: Decision
 Subject Matter: civil law;  EU institutions and European civil service;  monetary relations;  monetary economics
 Date Published: 1999-01-09

 Avis juridique important|31999D00081999/8/EC: Council Decision of 31 December 1998 adopting the Statutes of the Economic and Financial Committee Official Journal L 005 , 09/01/1999 P. 0071 - 0071COUNCIL DECISION of 31 December 1998 adopting the Statutes of the Economic and Financial Committee (1999/8/EC) THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 153 thereof,Having regard to the opinion of the Commission,Whereas in accordance with Article 109c(2) of the Treaty an Economic and Financial Committee will be set up at the start of the third stage;Whereas the Council adopted on 21 December 1998 a Decision on the composition of the Economic and Financial Committee (1);Recalling that on 16 June 1997 the European Council adopted a resolution on the establishment of an exchange-rate mechanism in the third stage of economic and monetary union (2);Recalling that on 13 December 1997 the European Council adopted a resolution on economic policy coordination in the third stage of economic and monetary union and on Articles 109 and 109b of the Treaty (3);Recalling that, in these resolutions, a certain role was foreseen for the Economic and Financial Committee;Whereas, therefore, the Statutes of the Economic and Financial Committee should be adopted,HAS DECIDED AS FOLLOWS:Article 1 The Statutes of the Economic and Financial Committee are hereby adopted.The text of the Statutes is set out in the Annex hereto.Article 2 This Decision shall be published in the Official Journal of the European Communities.It shall take effect as from 1 January 1999.Done at Brussels, 31 December 1998.For the CouncilThe PresidentR. EDLINGER(1) OJ L 358, 31. 12. 1998, p. 109.(2) OJ C 236, 2. 8. 1997, p. 5.(3) OJ C 35, 2. 2. 1998, p. 1.